Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 7, 8 and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 7, line 2, “second locking projection” is vague since there is not first locking projection cited.  It is suggested “second” be deleted.  Also, in claim 8, lines 2 and 6, “first” should be deleted.  Further, at line 6 of claim 8, after “projection”, --of the first cantilever section-- should be added.  
          (2) In claim 10, line 5, “third locking protrusion” is confusing since there is no first and second locking protrusions cited.  It is suggested “third” be deleted.  Also, in claims 11-14, “third” should be delete.
          (3) In claim 15, line 12, “some of an inner circumferential surface” is incorrect.  The phrase should read --portions of an inner circumferential surface--. 
         
Claim Rejection - 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. Patent No. 9.259,846) in view of Casciaro et al. (U.S. Patent Application Publication No. 2009/0100679, hereinafter “Casciaro”).
           Regarding claim 15 and 16, Robertson discloses a razor (10, see Fig.1A) comprising:
           a handle (60) having an internal space (66); 
           a razor cartridge (22); and 
           a head unit (3,24),
           wherein the head unit (3,24) comprises:
                          a cartridge-engaging segment (3) configured to be coupled to the razor   
           cartridge (22, see column 3, lines 34-35); and 
                           a handle-engaging segment (24) configured to be inserted into the internal space (66) of the handle (60) substantially as claimed except Robertson’s handle-engaging segment (24) comprises locking tabs/projections (24) configured to be in contact with respective apertures (68) formed in the circumferential surface of the internal space (66) rather than to be in contact with portions of the inner circumferential surface of the internal space (66).


    PNG
    media_image1.png
    270
    849
    media_image1.png
    Greyscale

         Thus, it would have been obvious to one skilled in the art to modify Robertson by having the locking projections (56) configured as those of Casciaro’s to be in contact with portions of an inner surface of the internal space (66) to achieve the predictable result of removably attaching the handle-engaging segment (24) to the handle (60).   

Indication of Allowable Subject Matter
1.      Claims 1-6 and 9 are allowed.
2.      Claims 7, 8 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724